Citation Nr: 0807921	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for pleural 
plaques, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran has indicated that he had active duty from 
February 1944 to December 1948; however, only active duty 
from October 1945 to November 1946 has been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania, 
which granted service connection for pleural plaques, claimed 
as asbestosis, and awarded a non-compensable rating, 
effective May 3, 2005.  In March 2006, the veteran filed a 
notice of disagreement (NOD) with the assigned rating.  A 
statement of the case (SOC) was issued in August 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2006.  
The RO continued the denial of the claim on appeal in an 
October 2007 supplemental SOC (SSOC).

In February 2008, the appellant presented personal testimony 
via video conference at a Board hearing.  A transcript of 
that hearing is of record.  

In February 2008, the undersigned also granted the veteran's 
motion to advance this appeal on the Board's docket, under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

During his February 2008 Board hearing, the veteran and his 
representative indicated that there are outstanding private 
treatment records that bear on the claim on appeal that have 
not been associated with the claims folder.  The veteran has 
been receiving treatment from a Dr. Thomas Dittman in the 
past several months and, at the physician's direction, 
received an examination at the Wellness Center in Hazelton, 
Pennsylvania.  The veteran also testified that he was 
scheduled to visit Dr. Dittman again in March 2008.  Hence, 
the RO should attempt to obtain copies of these private 
treatment records and examinations and associate them with 
the claims file.

The veteran also testified that his condition had worsened 
since his last VA examination in December 2005 and that his 
private physician had told him that as well.  During the 
hearing, the veteran's representative requested another VA 
examination be scheduled to determine the veteran's pulmonary 
condition.  Another VA examination should be scheduled to 
accurately assess the severity of the veteran's service-
connected asbestosis.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his respiratory disability during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.  

The RO or the AMC should specifically 
request that the veteran provide 
sufficient authorization to enable it to 
obtain recent private treatment records 
and examinations to which the veteran 
referred in his February 2008 hearing, 
including those from his private 
physician, Dr. Thomas Dittman, and the 
Wellness Center in Hazelton, Pennsylvania.

2.  If the veteran responds, the RO or the 
AMC should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO or the AMC 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO or 
the AMC should also arrange for a VA 
pulmonary examination of the veteran by an 
appropriate physician.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.

Any further indicated special studies 
should be conducted.  This must include 
pulmonary function testing.  The report 
must specifically include FVC percent 
predicted and DLCO (SB) percent predicted, 
as specified in the rating criteria.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.

The examiner should reconcile all findings 
with the most recent private treatment 
record test results and the December 2005 
VA examination results.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO or the AMC should readjudicate the 
claim for an initial compensable rating 
for pleural plaques, claimed as 
asbestosis, in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO or the AMC must 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



